TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 23, 2015



                                      NO. 03-14-00574-CV


                                Sharon Lee Hanson, Appellant

                                                v.

                                  Guy Robb Cowen, Appellee




      APPEAL FROM THE 33RD DISTRICT COURT OF BURNET COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE BOURLAND


This is an appeal from the order signed by the trial court on April 29, 2014. Having reviewed the

record, it appears that the Court lacks jurisdiction over the appeal.      Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.